


Exhibit 10.15

 

 

STOCK PURCHASE AGREEMENT

 

 

THIS AGREEMENT is made and entered into as of the 12th day of December, 2002 by
and between SOFTBANK Ventures, Inc. (“Seller”) and InsWeb Corporation, a
Delaware corporation (the “Company”).

RECITALS

 

A.            Seller is the owner of 107,445 shares of Common Stock, $0.001 par
value, of the Company (the “Shares”);

B.            In connection with the termination of Seller’s investment
operations, Seller desires to sell the Shares and has offered the Shares for
sale to the Company; and

C.            The Company is willing to purchase the Shares on the terms and
conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:


1.             PURCHASE AND SALE OF THE SHARES.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, SELLER AGREES TO SELL,
AND THE COMPANY AGREES TO PURCHASE, THE SHARES AT A PURCHASE PRICE PER SHARE
EQUAL TO THE LAST REPORTED SALE PRICE OF THE COMPANY’S COMMON STOCK ON THE
NASDAQ NATIONAL MARKET ON DECEMBER 12, 2002.


(B)           THE CLOSING OF THE SALE AND PURCHASE OF THE SHARES SHALL TAKE
PLACE ON DECEMBER 13, 2002, OR AS SOON THEREAFTER AS PRACTICABLE (THE “CLOSING
DATE”).  ON THE CLOSING DATE, THE COMPANY WILL DELIVER TO SELLER THE PURCHASE
PRICE FOR THE SHARES, PAYABLE BY WIRE TRANSFER OF FUNDS TO THE BANK ACCOUNT OF
SELLER, AGAINST DELIVERY BY SELLER OF A STOCK CERTIFICATE OR CERTIFICATES
REPRESENTING THE SHARES DULY ENDORSED FOR TRANSFER, OR ACCOMPANIED BY AN
ASSIGNMENT SEPARATE FROM CERTIFICATE DULY EXECUTED BY SELLER, IN EITHER CASE
WITH SELLER’S SIGNATURE GUARANTEED BY A BANK, TRUST COMPANY OR BROKERAGE FIRM
THAT IS A PARTICIPANT IN THE SECURITIES TRANSFER AGENTS MEDALLION PROGRAM.


2.             REPRESENTATIONS AND WARRANTIES OF SELLER.  SELLER REPRESENTS AND
WARRANTS TO THE COMPANY AS FOLLOWS:


(A)           SELLER HAS THE FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO SELL, TRANSFER AND DELIVER THE SHARES PURSUANT HERETO.  THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER AND THE SALE OF THE SHARES
HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION AND DO NOT
AND WILL NOT CONFLICT WITH OR CONSTITUTE A BREACH OF, OR DEFAULT UNDER, OR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON THE
SHARES PURSUANT TO, ANY AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY
WHICH SELLER MAY BE BOUND, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE
CHARTER OR BYLAWS OF SELLER OR ANY LAW, STATUTE, RULE, REGULATION, JUDGMENT,
ORDER, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER
SELLER OR ANY OF ITS PROPERTIES.

 

1

--------------------------------------------------------------------------------


 


(B)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SELLER AND
CONSTITUTES THE VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE IN
ACCORDANCE WITH THE TERMS.


(C)           SELLER HAS, AND WILL ON THE CLOSING DATE HAVE, GOOD AND MARKETABLE
TITLE TO THE SHARES, FREE AND CLEAR OF ANY SECURITY INTEREST, MORTGAGE, PLEDGE,
LIEN, CHARGE, CLAIM, EQUITY OR ENCUMBRANCE OF ANY KIND; AND UPON DELIVERY OF THE
SHARES AND PAYMENT OF THE PURCHASE PRICE THEREFOR AS CONTEMPLATED BY THIS
AGREEMENT, THE COMPANY WILL RECEIVE GOOD AND MARKETABLE TITLE TO THE SHARES,
FREE AND CLEAR OF ANY SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, CHARGE, CLAIM,
EQUITY OR ENCUMBRANCE OF ANY KIND.


(D)           SELLER ACKNOWLEDGES THAT THE SALE OF THE SHARES HEREUNDER HAS NOT
BEEN SOLICITED OR INDUCED BY ANY ACTION BY OR ON BEHALF OF THE COMPANY OR BY ANY
REPRESENTATIONS MADE BY OR ON BEHALF OF THE COMPANY WITH RESPECT TO THE COMPANY,
ITS BUSINESS OR PROSPECTS.  SELLER ACKNOWLEDGES THAT ITS DECISION TO SELL THE
SHARES IS BASED UPON ITS OWN BUSINESS OBJECTIVES AND ITS OWN EVALUATION OF THE
VALUE OF THE SHARES AND THE RISKS AND MERITS OF THE COMPANY’S BUSINESS AND
PROSPECTS, INCLUDING THE POSSIBILITY THAT THE VALUE OF THE SHARES MAY INCREASE
MATERIALLY IN THE FUTURE.


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO SELLER AS FOLLOWS:


(A)           THE COMPANY HAS THE FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO
THIS AGREEMENT AND TO PURCHASE THE SHARES PURSUANT HERETO.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE COMPANY AND THE PURCHASE OF THE SHARES
HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION AND DO NOT
AND WILL NOT CONFLICT WITH OR CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY
MAY BE BOUND, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE CHARTER OR
BYLAWS OF THE COMPANY OR ANY APPLICABLE LAW, STATUTE, RULE, REGULATION,
JUDGMENT, ORDER, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE COMPANY OR ITS PROPERTIES.


(B)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY
AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.


4.             MISCELLANEOUS.


(A)           THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF
THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN
CALIFORNIA.


(B)           THIS AGREEMENT CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(C)           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL DOCUMENT, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND
THE SAME DOCUMENT.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representative to execute this Agreement as of the date set forth above.

 

SOFTBANK VENTURES, INC.

 

INSWEB CORPORATION

 

 

 

 

 

BY:

/s/ KEISUKE CHUMAN

 

BY:

/s/ WILLIAN D. GRIFFIN

 

 

 

 

 

TITLE:

PRESIDENT

 

TITLE:

CHIEF FINANCIAL OFFICER

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

